DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10629426 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘426 patent also require the inclusion of a barium compound (claim 6), and a fluoride compound (claim 9).  Although the ‘426 patent does not mention the pH range, the material limitations of the instant claims and the patented claims both have the same material limitations and would inherently possess similar material properties such as pH.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10377978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1, 2, 4, and 11 of the ‘978 patent meet the requirements of the barium compound, the fluoride compound as well as an overlapping range of pH.  Although the ranges of weight percentages and pH differ in the instant claims, the ranges overlap and would be an obvious variation on an already patented invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OIE; Toshiyuki et al. (US 20170335248 A1).  Noting that this prior art document was published Nov. 23rd, 2017 falling before the applicant’s Mar. 2nd 2018 effective filing date of the JP2018-037143 foreign priority document.
In paragraph 55, Oie describes a means for solving a problem which uses a cleaning solution having a pH ranging from 3 to 14  and also ranging from 7 to 14 and may contain barium compounds.  Noting that these ranges not only overlap but also contain datapoints falling within the claimed pH range.  See also paragraph 84 for more datapoints of pH values.
In paragraph 73, Oie teaches the use of alkaline earth metal compounds in amounts ranging from 0.000001 to 5% with various other data points mentioned which fall within the ranges found in the instant claims.
In paragraph 75, Oie teaches specific barium compounds including compounds containing a fluorine such as barium fluoride (fluoride salt as per claim 4).  Oie teaches these compounds can be used alone or in combination.  Noting that the combination of barium salts would read on both the fluorine compound as well as the barium compound.

In paragraph 86, Oie teaches the use of additives which can also include a fluorine based compound.

Claim(s) 1, 2, 5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMADA; Shuichi (US 20170081553 A1).
Tamada teaches polishing composition containing an oxidizing agent containing a halogen atom and an organic compound containing an amide bond (see abstract).
In paragraph 22, Tamada teaches various suitable oxidizing agents including barium containing oxidizers such as barium hypochlorite and barium chlorate.  Tamada teaches the amounts of these oxidizing agents can be as low as 0.0001%, 0.001%, 0.005% to as much as 0.5%, 0.4% or 0.3% (par 24).
Tamada broadly teaches the amide compound in general formula (I) in paragraph 28 and notes that these compounds can have substituent groups.  In paragraph 31, Tamada teaches the substituent groups can contain a fluorine atom.  In paragraph 34, Tamada teaches specific amide compounds including those having a pyrrolidone functionality.
Tamada teaches the amides can be used alone or in combination (par 37).  And the amounts of the amide compound can be at a minimum 0.001%, 0.01% or 0.1% with an upper range of 20%, 10% or 5% by mass of the composition.
In paragraph 48, Tamada teaches the pH of the compositions can be as low as 5 or 7 and as high as 12 or 10.
In paragraph 60, Tamada teaches the compositions may also including triazole compounds including the use of benzotriazoles.


Conclusion
The remainder of references cited are meant to demonstrate the state-of-the-art in compositions containing barium and fluoride.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761